Per Curiam.
Harvey brought a suit against “ Livingston, Fargo & Co., and Wells, Butterfield & Co., as proprietors of, and doing business under the name' and style of, the American Express Co.”
There was no appearance below. Judgment for plaintiff. Livingston Sf Fargo, Wells Sf Butterfield appeal.
H. C. Newcomb and J. S. Harvey, for the appellants.
J. L. Ketcham and I. Coffin, for the appellee.
The summons does not give the names of the defendants differently from the complaint. The judgment is against the defendants.
The names should have appeared in some part of the proceedings (1).
The judgment is reversed with costs. Cause remanded, &c.

 See 3 Blackf. 322, and cases tliere cited.